Dismissed and Memorandum Opinion filed December 4, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00434-CR

                          EX PARTE WOODROW MILLER


                       On Appeal from the 230th District Court
                                Harris County, Texas
                          Trial Court Cause No. 876249-D


                   MEMORANDUM                        OPINION


       On October 16, 2008, appellant filed an application for writ of habeas corpus in
the trial court. On October 30, 2008, the trial court denied appellant’s application as
frivolous pursuant to article 11.072 § 7(a) of the Texas Code of Criminal Procedure.
Appellant’s notice of appeal was not filed until April 26, 2012.

       A defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of appeals does
not obtain jurisdiction to address the merits of the appeal. Under those circumstances it
can take no action other than to dismiss the appeal. Id.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2